Per Curiam. —
This is a divorce action. The husband is dissatisfied with the property division, the amount of child support allowed, and, particularly, with the award of alimony.
We find no abuse of discretion by the trial court in any of the areas of dissatisfaction. The judgment is affirmed.1

We have not overlooked the request by counsel for the wife for additional attorneys’ fees on this appeal. No showing has been made warranting such action. See Gibson v. Von Olnhausen, 43 Wn.2d 803, 263 P.2d 954 (1953).